Case 3:19-cr-00001-TJC-PDB Document 50 Filed 10/18/19 Page 1 of 13 PageID 459



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA                )
                                         )
       v.                                ) CASE NO. 3:19-cr-00001-TJC-PDB
                                         )
 JOHN R. NETTLETON,                      )
                                         )
       Defendant.                        )


     GOVERNMENT’S STATEMENT OF JURISDICTION AND VENUE

      The Government respectfully submits this statement of jurisdiction and venue,

per the Court’s Order issued on September 20, 2019. Dkt. 45. For the reasons

discussed herein and at any hearing on this matter, jurisdiction and venue are proper

in the United States District Court for the Middle District of Florida.

      Federal district courts and military courts have concurrent jurisdiction over

federal offenses committed on military bases, such as the Naval Air Station,

Guantanamo (“GTMO”) in Guantanamo Bay, Cuba. Additionally, the Military

Extraterritorial Jurisdiction Act also provides jurisdiction in district court for federal

offenses committed abroad by a service member, like the Defendant, after he has been

discharged. Therefore, this Court has jurisdiction over all counts in this matter.

      Venue is also appropriate in the Middle District of Florida for several reasons.

First, some of the charged offenses involved conduct committed in the Middle District

of Florida, such as where the Defendant made false statements, in violation of 18

U.S.C. § 1001, to persons who were located in the Middle District of Florida. Second,


                                            1
Case 3:19-cr-00001-TJC-PDB Document 50 Filed 10/18/19 Page 2 of 13 PageID 460



to the extent the offenses were committed outside of the Middle District of Florida and

any other district because they were committed in GTMO, 18 U.S.C. § 3238 provides

that venue is proper in the district in which the defendant was first arrested. The

Defendant here was arrested in Jacksonville, Florida, which is located in the Middle

District of Florida. Therefore, venue also is proper in this Court.

I.    PROCEDURAL BACKGROUND

      On January 8, 2019, the Defendant, John R. Nettleton (“Defendant”), then a

Captain in the U.S. Navy, was charged by a grand jury sitting in and for the Middle

District of Florida in a ten-count Indictment (Dkt. 1) with one count of Obstruction of

Justice, in violation of 18 U.S.C. § 1512(b)(3) (Count One); one count of Obstruction

of Justice, in violation of 18 U.S.C. § 1512(c)(2) (Count Two); one count of

Concealment of Material Facts, in violation of 18 U.S.C. § 1001(a)(1) (Count Three);

two counts of Falsification of Records, in violation of 18 U.S.C. § 1519 (Counts Four

and Five); and four counts of False Statements, in violation of 18 U.S.C. § 1001(a)(2)

(Counts Six through Ten).       The Defendant was arrested for these charges in

Jacksonville, Florida on or about January 9, 2019. Trial is currently scheduled to begin

on July 6, 2020.

II.   FACTS

      The charges in this case stem from the death and investigation into the death of

Christopher M. Tur (“Tur”), a civilian, at the Naval Air Station, Guantanamo

(“GTMO”) in Guantanamo Bay, Cuba on or about January 9, 2015. Tur died after

an altercation with the Defendant at the Defendant’s home regarding Tur’s accusation
                                           2
Case 3:19-cr-00001-TJC-PDB Document 50 Filed 10/18/19 Page 3 of 13 PageID 461



that the Defendant was engaged in an extramarital affair with Tur’s wife (“Tur’s

Spouse”).

      The Defendant served as the Commanding Officer (“Commander”) of GTMO

from June 2012 until he was relieved of command on January 21, 2015. As the

Commander of GTMO, Nettleton had responsibility to ensure the safety and well-

being of persons under his command at GTMO. Dkt. 1 at ¶ 5. GTMO is part of the

Navy Region Southeast (“NRSE”), which is based at Naval Air Station Jacksonville,

located in Jacksonville, Florida. Id. at ¶ 3. As the Commander of GTMO, the

Defendant reported to the Commander of the Navy Region Southeast (“CNRSE”)

and the members of the command staff. Id. In January 2015, the CNRSE was Rear

Admiral M.J. and her Chief of Staff was Captain C.G. Id.

      Tur, Tur’s Spouse, and their children moved to GTMO in May 2011. Id. at ¶ 4.

Tur was employed as the Loss Prevention Safety Manager at the Navy Exchange, a

general store serving the GTMO community. Id.

      In the early evening of January 9, 2015 there was a “Hail and Farewell” party

at the “Hanger Bar” in the basement of the GTMO Officer’s Club, which is also known

as the “Bayview,” to greet the new incoming GTMO Executive Officer (“XO”), and

to say goodbye to the outgoing XO. Id. at ¶ 16.

      According to many accounts, the Defendant, Tur, and Tur’s Spouse each

consumed a significant amount of alcohol at the Hail and Farewell, and the Defendant

and Tur’s Spouse spent time near each other in view of other guests, including Tur.

Id. at ¶ 17. At approximately 10:00 p.m., outside of the Bayview, Tur yelled at the
                                         3
Case 3:19-cr-00001-TJC-PDB Document 50 Filed 10/18/19 Page 4 of 13 PageID 462



Defendant and Tur’s Spouse, accusing them of having an extramarital affair. Id. at ¶

18. The new XO interceded and convinced the Defendant to go to his house, which

was just a short distance away at the end of the peninsula on which the Bayview is

located, known as “Deer Point.” Id.

      Shortly after the Defendant returned to his residence, Tur arrived at the

Defendant’s residence and continued his accusations. The altercation between the

Defendant and Tur vacillated between conversation, confrontation, and violence. At

one point, Tur called a friend and stated that he was “at the Skipper’s house” and that

he had “just knocked the Skipper out.” Id. at ¶ 20. The friend was able to hear the

Defendant stating words to the effect that Tur had “just knocked him out.” Id. Later,

the Defendant’s teenage daughter—the only other person in the Defendant’s home

that night—heard from her upstairs bedroom shouting and sounds of a physical

altercation coming from the floor below. Id. at ¶¶ 21-27. At one point, she went to

the ground floor and saw Tur standing over her father, who was lying on the kitchen

floor. Id. at ¶ 22. Later that evening, after the sounds of fighting had stopped, the

Defendant came into his daughter’s room without a shirt on, and she did not notice

any injuries or blood on him. Id. at ¶ 28.

      Forensic testing conducted after a search of the Defendant’s home between

January 20 and 24 by agents of the Navy Criminal Investigative Service (“NCIS”),

pursuant to a Command Authorized Search and Seizure, revealed Tur’s blood in

several rooms of the first floor of the Defendant’s house, as well as on the walkway to

the Defendant’s boat dock. Id. at ¶¶ 48, 58. The entrance to the walkway is located a
                                             4
Case 3:19-cr-00001-TJC-PDB Document 50 Filed 10/18/19 Page 5 of 13 PageID 463



short distance from the side door of the Defendant’s home where Tur’s blood was

found. NCIS agents also recovered a paper towel with Tur’s blood on it in the bushes

next to the walkway to the dock. Id. at ¶ 48.

      The next morning, January 10, Tur’s Spouse could not find Tur, so she and the

friend who Tur had called to say he had “knocked out” the Defendant contacted the

Defendant to see if knew where Tur had gone after the Defendant’s house. Id. at ¶ 29.

The Defendant said that he did not know, but did not tell Tur’s Spouse or the friend

that Tur had come inside and that there had been a fight that left Tur injured and

bloody. Id. Over the course of January 10 and into January 11, the GTMO Security

Department conducted a search for Tur. Id. at ¶¶ 30-46. NCIS also began a law

enforcement investigation into Tur’s disappearance. At approximately 11:00 a.m. on

January 11, Tur’s body was found floating in the waters just off the coast of GTMO,

nearly in Cuban water. Id. at ¶ 47. At that point, NCIS’s investigation became a death

investigation.

      An autopsy of Tur’s body conducted on January 13 concluded that the cause of

Tur’s death was drowning, but that before he died, he suffered broken ribs and soft

tissue damage. Id. at ¶ 55. Tur also had a laceration on his head. Id.

      The charges against the Defendant stem from his concealment of material facts

and affirmative statements he made to other Navy officers and personnel from

approximately the morning of January 10 through January 15, which are detailed in

the Indictment (id. at ¶¶ 30-56).



                                          5
Case 3:19-cr-00001-TJC-PDB Document 50 Filed 10/18/19 Page 6 of 13 PageID 464



       On January 21, 2015 the Defendant was removed from command by Rear

Admiral M.J.

III.   JURISDICTION

       A. Legal Principles

       Under 28 U.S.C. § 3231, federal district courts have “original jurisdiction . . . of

all offenses against the laws of the United States.” The statutes for all the offenses

charged in the Indictment provide for federal jurisdiction over matters within the

jurisdiction of the executive branch, which would include investigations conducted by

executive branch agencies like the Navy and NCIS, or explicitly provide that there is

extraterritorial jurisdiction over the offense. See 18 U.S.C. § 1001(a) (2018) (extending

to “any matter within the jurisdiction of the executive . . . branch of the Government

of the United States”); 18 U.S.C. § 1512(h) (2018) (providing “extraterritorial Federal

jurisdiction over an offenses under this section”); 18 U.S.C. § 1519 (2018) (applying to

“any matter within the jurisdiction of any department or agency of the United

States”1). Accordingly, this Court would have jurisdiction over all of the charged

offenses by statute.2



1
       The term “department” means “one of the executive departments enumerated
in section 1 of Title 5,” and the term “agency” includes any department. 18 U.S.C.
§ 6. Title 5 defines several departments, including the Department of the Navy. 5
U.S.C. § 102.
2
        While the particular statutes charged in the Indictment have a jurisdictional
reach that would extend even to locations over which the United States has no control,
it should be noted that the Supreme Court has held that “the United States, by virtue
of its complete jurisdiction and control over the base, maintains de facto sovereignty
                                            6
Case 3:19-cr-00001-TJC-PDB Document 50 Filed 10/18/19 Page 7 of 13 PageID 465



       Additionally, since the defendant is no longer a member of the military subject

to prosecution under the Uniform Code of Military Justice (“UCMJ”), the Military

Extraterritorial Jurisdiction Act (“MEJA”), 18 U.S.C. § 3261 (2018), also provides

jurisdiction in federal district court over the charged offenses. The MEJA has a “broad

scope.” United States v. Slatten, 865 F.3d 767, 783 (D.C. Cir. 2017). It provides that

“[w]hoever engages in conduct outside the United States that would constitute an

offense punishable by imprisonment for more than 1 year if the conduct had been

engaged in within the special maritime and territorial jurisdiction of the United States

. . . while a member of the Armed Forces subject to [the UCMJ] shall be punished as

provided for that offense,” provided that the person “ceases to be subject” to the

UCMJ. 18 U.S.C. § 3261(a)(2), (d). In essence, the MEJA “extends federal criminal

jurisdiction to persons who commit criminal acts while a member of the Armed Forces

but later cease to be subject to military jurisdiction.” See United States v. Green, 654 F.3d

637, 641 (6th Cir. 2011) (upholding prosecution in federal district court, pursuant to

MEJA, of a former member of the military for sexual assault and murder committed

in Iraq when he was in the military).3 Here, the false statements, concealment, and


over [GTMO],” a fact that is “obvious and uncontested.” Boumediene v. Bush, 553 U.S.
723, 755 (2008).
3
       That a court martial in military court could have been used to prosecute the
Defendant for federal offenses does not impact this Court’s jurisdiction. “Federal
courts have at the very least concurrent jurisdiction with military courts over violations
of the laws of the United States by military personnel whether on or off the military
reservation.” See United States v. Walker, 552 F.2d 566, 567 (4th Cir. 1977) (citing
Grafton v. United States, 206 U.S. 333, 348 (1907) (permitting prosecution in civilian
court of offense unrelated to service that a member of the military committed on
                                             7
Case 3:19-cr-00001-TJC-PDB Document 50 Filed 10/18/19 Page 8 of 13 PageID 466



obstruction the defendant committed is prohibited within the territory of the United

States as federal crimes. Accordingly, since the defendant has been discharged from

the military, this court also has jurisdiction over him pursuant to the MEJA.

IV.   VENUE

      A. Legal Principles

      The United States Constitution provides that “when not committed within any

State, the Trial shall be at such Place or Places as the Congress may by Law have

directed.” See U.S. Const. art. III, § 2, cl. 3. Under the Federal Rules of Criminal

Procedure, “[u]nless a statute or [procedural] rules permit otherwise,” venue generally

is proper “in a district where the offense was committed” Fed. R. Crim. P. 18.

However, when crimes are committed outside any particular district, Congress has

directed by law that 18 U.S.C. § 3238 governs where venue is proper. Section 3238

provides:

             The trial of all offenses begun or committed . . . out of the
             jurisdiction of any particular State or district, shall be in the
             district in which the offender . . . is arrested or is first
             brought; but if such offender or offenders are not so arrested
             or brought into any district, an indictment or information
             may be filed in the district of the last known residence of the
             offender . . . or if no such residence is known the indictment
             or information may be filed in the District of Columbia.



military base)). “[S]imply because a member of the armed forces may be punished by
military court martial for an offense provides no justification for concluding that a
District Court lacks jurisdiction to punish him for the same offense, if such offense is
violative of a federal law.” Walker, 552 F.2d at 567. Concurrent jurisdiction merely
offers the government “a choice of where to prosecute.” United States v. Mariea, 795
F.2d 1094, 1101 (1st Cir. 1986) (citing Ponzi v. Fessenden, 258 U.S. 254, 259 (1922)).
                                            8
Case 3:19-cr-00001-TJC-PDB Document 50 Filed 10/18/19 Page 9 of 13 PageID 467



Id. Thus, when an offense is committed outside any district, the district in which the

defendant was arrested or first brought while in custody, or in the alternative, the

district of the defendant’s last known residence, governs venue. GTMO lies outside

any judicial district. See United States v. Ahumedo-Avendano, 872 F.2d 367, 371-72 (11th

Cir. 1989) (interpreting the meaning of “the United States” in the Maritime Drug Law

Enforcement Act to be a parallel venue provision to § 3238, and finding that GTMO

was outside of a federal judicial district).

       Where an American citizen and U.S. government employee is accused of an

offense committed on United States government property that lies outside any State

or Territory, venue is proper in the district of first arrest. See United States v. Holmes,

670 F.3d 586, 594-95 (4th Cir. 2012) (finding venue proper in Eastern District of

Virginia, where defendant was first arrested for conduct that occurred on U.S. military

base in Japan); United States v. Erdos, 474 F.2d 157, 161 (4th Cir. 1973) (holding venue

proper in Eastern District of Virginia, where defendant U.S. embassy employee was

first arrested for killing someone inside the embassy); see also United States v. Chambers,

898 F.2d 148 (4th Cir. 1990) (defendant who caused six people to die in a car crash

on GTMO was tried and convicted in Eastern District of Virginia, where he was first

arrested and brought); United States v. Fuentes, 877 F.2d 895, 900 (11th Cir. 1989)

(ruling venue was proper in Southern District of Florida after defendants arrested on

high seas were brought to GTMO and then brought to Dade County, Florida);

Ahumedo-Avendano, 872 F.2d at 372 (relying on § 3238 to affirm that venue was proper



                                               9
Case 3:19-cr-00001-TJC-PDB Document 50 Filed 10/18/19 Page 10 of 13 PageID 468



in Southern District of Florida after vessel’s crew was seized and transported to

GTMO before being brought to Florida).

       B. Application

       As an initial matter, venue is proper in the Middle District of Florida for some

of the charged offenses because the offenses were committed there, at least in part. See

Fed. R. Crim. P. 18 (“Unless a statute or these rules permit otherwise, the government

must prosecute an offense in a district where the offense was committed.”); United

States v. Ashdown, 509 F.2d 793, 796 (5th Cir. 1975) (finding that venue was proper in

the Western District of Texas when the fraudulent scheme spread across multiple

judicial districts). Here, the investigation of Tur’s disappearance and death were

overseen by the Defendant’s superior officer, Rear Admiral M.J., and her Chief of

Staff, Captain C.G., who were both serving at the CNRSE, which is located at Naval

Air Station Jacksonville in the Middle District of Florida. They received many of

Nettleton’s misleading and false communications in emails and telephone calls while

they were in Jacksonville. See, e.g., Dkt. 1 at ¶¶ 3, 37, 38, 40, 41, 42, 43, 45, 49, 53. As

a result, Nettleton’s charged obstruction, concealment of material facts, and

falsification of records directed at M.J. and C.G. (Counts One through Five, Count

Seven, and Count Ten) all have proper venue in the Middle District of Florida. See

United States v. Hernando Ospina, 798 F.2d 1570, 1577 (11th Cir. 1986) (holding venue

was proper in a § 1001 scheme to conceal when the Defendant “formulated” and

carried out “virtually all of the affirmative acts comprising that scheme” in the

Southern District of Florida because “venue [was] proper in any district in which the
                                            10
Case 3:19-cr-00001-TJC-PDB Document 50 Filed 10/18/19 Page 11 of 13 PageID 469



offense [was] begun, continued, or completed”); see also United States v. Aldissi, 758 F.

App’x 694, 702, 705-06 (11th Cir. 2018) (affirming § 1519 conviction after defendants

in Florida falsified and then provided documents to compliance investigators); United

States v. Fahnbulleh, 752 F.3d 470, 477 (D.C. Cir. 2014) (finding venue was proper in a

§1512 prosecution in district where defendants caused fraudulent reports to be sent);

United States v. Mixon, No. CR140631TUCJGZLAB, 2015 WL 13735755, at *2 (D.

Ariz.     June    9,   2015),    report    and    recommendation        adopted,     No.

CR1400631001TUCJGZ, 2015 WL 5934840 (D. Ariz. Oct. 13, 2015) (holding that

“[v]enue is proper in Arizona, Washington, D.C. and Atlanta, GA, the places where

the alleged offenses [including § 1519] started, continued, and were completed.”).

        Additionally, to the extent that any of the offenses have no connection to other

districts given that Nettleton was in GTMO at the time of his charged conduct, venue

in this matter is appropriate in the Middle District of Florida. Nettleton perpetrated

the offenses in GTMO, which is not in any state or district. See Ahumedo-Avendano,

872 F.2d at 371. Thus, 18 U.S.C. § 3238 provides that venue would be appropriate in

the district in which the defendant was arrested. Here, the Defendant was arrested in

Jacksonville, Florida, which is in the Middle District of Florida. Furthermore, the first

alternative venue under § 3238 is the district of the Defendant’s last known residence

at the time of indictment, which was also in Jacksonville, Florida. See § 3238 (“[A]n

indictment or information may be filed in the district of the last known residence of

the offender[.]”).



                                           11
Case 3:19-cr-00001-TJC-PDB Document 50 Filed 10/18/19 Page 12 of 13 PageID 470



V.    CONCLUSION

      For the reasons stated above, this Court has jurisdiction over this matter and it

has proper venue in the Middle District of Florida.



                                 Respectfully submitted,

                                 /s/ Todd Gee
                                 Counsel for the Government
                                 TODD GEE
                                 Deputy Chief, Public Integrity Section
                                 Todd.Gee2@usdoj.gov
                                 PETER M. NOTHSTEIN
                                 Trial Attorney, Public Integrity Section
                                 Peter.Nothstein@usdoj.gov
                                 Criminal Division
                                 U.S. Department of Justice
                                 1331 F Street, NW
                                 3rd Floor
                                 Washington, DC, 20005
                                 Telephone: (202) 514-1412


                                 DATED: October 18, 2019




                                          12
Case 3:19-cr-00001-TJC-PDB Document 50 Filed 10/18/19 Page 13 of 13 PageID 471



                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this date, I electronically filed the foregoing

pleading with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the attorneys of record for the defendant.

Dated: October 18, 2019                    /s/ Todd Gee
                                         Todd Gee, Deputy Chief
                                         Peter M. Nothstein, Trial Attorney
                                         Public Integrity Section
                                         Criminal Division
                                         U.S. Department of Justice




                                           13
